Barnard, P. J.,
dissenting :
It was part of the defendant’s duty as a common carrier of passengers to provide a safe landing-place for them. In the case under consideration the defendant provided a bridge which rose and fell with the tide. Between the bridge and the stationary dock was a space sufficiently large to permit a child to get through, and the opening between the bridge and stationary dock was sufficiently large to permit a child to fall in the river. The protection along the Bridge was insufficient. It was simply an outline. The plaintiff’s ¡son, a small boy of six and a half years of age, coming off from the Boat, is jostled or shoved or escaped through the openings and was •drowned. The bridge was not built to protect children of that age. .In view of the crowd of passengers traveling by defendant’s boats, .including children of all ages, and of the rush from the boat, it ¡should have been -anticipated that an opening, in the sides of the Bridge was dangerous. The motion for a nonsuit was properly denied. There is nothing in the evidence calling for a decision that as matter of law the deceased boy was guilty of contributory negligence. It was a question for the jury. The age of the boy was proven, and his attendants and companions; how the accident occurred, and where, in reference to the bridge, and what was its cause. I do not see any omission of duty, either upon the part of' the boy <or his mother, in whose charge he was.
The judgment should be affirmed, with costs.
Present — Barnard, P. J., Gilbert and Dykman, JJ.
Judgment and order denying new trial reversed, and new trial granted, costs to abide event.